UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1889



SENAIT ESHETE,

                                                         Petitioner,

          versus


JOHN D. ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-474-987)


Submitted:   April 21, 2004                 Decided:    May 21, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Rev. Uduak J. Ubom, Washington, D.C., for Petitioner. Peter D.
Keisler, Assistant Attorney General, Terri J. Scadron, Assistant
Director, Efthimia S. Pilitsis, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Senait   Eshete,   a   native   and   citizen   of   Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming without opinion the Immigration Judge’s

(IJ) denial of her applications for asylum, withholding of removal,

and protection under the Convention Against Torture.

          Eshete first challenges the IJ’s finding that her asylum

application is untimely. See 8 U.S.C. § 1158(a)(2)(B), (D) (2000);

8 C.F.R. § 1208.4(a) (2003). We conclude that we lack jurisdiction

to review this claim pursuant to 8 U.S.C. § 1158(a)(3) (2000).

Eshete next disputes the IJ’s finding that she failed to qualify

for withholding of removal.      We have reviewed the administrative

record and conclude that Eshete failed to properly exhaust this

claim when she appealed to the Board from the IJ’s denial of

relief.   See 8 U.S.C. § 1252(d)(1) (2000); Farrokhi v. INS, 900

F.2d 697, 700 (4th Cir. 1990).

          We accordingly dismiss the petition for review.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DISMISSED